DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
1.	Applicant's arguments and/or amendments filed 8/2/2022 have been fully considered.
In response, all previous 35 U.S.C. 112 rejections, prior art rejections of claims 6 and 7 (see ¶5 below), as well as all previous prior art rejections over Kosuge are hereby withdrawn.  However, Applicant’s arguments with respect to Morinaga are not found to be persuasive.  
Applicant argues “Morinaga does not show teeth of the binding teeth 223a are spaced apart from each other, and teeth of the binding teeth 223b are spaced apart from each other”.  In response, the Examiner disagrees.  Morinaga discloses the device wherein the teeth of the at least one teeth row of the upper teeth portion and spaced apart from each other, and teeth of the at least one teeth row of the lower teeth portion are spaced apart from each other in the direction of the unlabeled bi-directional arrow in fig.4A and figures 10,11 for at least the reason that the teeth do not overlap in this direction, and thus are spaced apart from each other.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. USP 10,479,637.
	Morinaga discloses, regarding claim 1, a binding device comprising: 
an upper teeth portion (223a) having at least one teeth row that forms unevenness in a recording material bundle; 
a lower teeth portion (223b) having at least one teeth row that forms unevenness in the recording material bundle and being paired with the upper teeth portion; and 
at least one holding portion (see flattened holding area between first binding area A and second binding area B in fig.10A) that holds the recording material bundle at a position different from a position where the upper teeth portion and the lower teeth portion have a binding function, when binding processing is performed by the upper teeth portion and the lower teeth portion (fig.10A),
wherein teeth of the at least one teeth row of the upper teeth portion and spaced apart from each other, and teeth of the at least one teeth row of the lower teeth portion are spaced apart from each other (see at least fig.10,11).
Regarding claim 2, wherein the at least one holding portion is disposed side by side with the at least one teeth row of the upper teeth portion and the at least one teeth row of the lower teeth portion (fig.10A).
Regarding claim 3, wherein the at least one holding portion includes two holding portions disposed at both ends of the at least one teeth row of each of the upper teeth portion and the lower teeth portion (fig.10A).
Regarding claim 4, wherein the at least one teeth row of the upper teeth portion includes two teeth rows and the at least one teeth row of the lower teeth portion includes two teeth rows (there is a upper row and lower row in each of binding areas A and B as shown in fig.10A), and
wherein the at least one holding portion includes a holding portion that is disposed between the two teeth rows of the upper teeth portion and between the two teeth rows of the lower teeth portion (see flattened holding area between first binding area A and second binding area B in fig.10A).
Regarding claim 5, wherein the at least one holding portion is disposed in a center portion including a center of each teeth row of the upper teeth portion and the lower teeth portion in a longitudinal direction in which teeth of each teeth row of the upper teeth portion and the lower teeth portion are arranged (see flattened holding area between first binding area A and second binding area B in fig.10A).

Allowable Subject Matter
5.	Claims 6,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/5/2022